DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 03/28/2022, concerning Application No. 16/488,365. The amendments to the specification and the claims filed on 03/28/2022 are acknowledged. Presently, Claims 1-3, 5-9, and 12-15 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0024070, filed on 02/23/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0173714 A1, previously cited by the Examiner on 07/16/2021, hereinafter Park) in view of Shimizu (US 2003/0189391 A1, cited in the Applicant’s IDS filed 05/29/2020, hereinafter Shimizu), and further in view of Lee et al. (US 2017/0113250 A1, with effectively filed date 10/27/2015, hereinafter Lee).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 1, Park discloses (Figs. 3A, 4A, and 5) an ultrasonic probe (ultrasonic diagnostic apparatus 1) (see, e.g., Abstract, Para. [0066-0071]) comprising: 
a piezoelectric layer (piezoelectric layer 3) (see, e.g., Fig. 3A and Para. [0067-0068]); 
an absorbing layer (backing layer 4) disposed at a lower portion of the piezoelectric layer (3) (see, e.g., Fig. 3A, where the backing layer 4 is shown to be positioned below the piezoelectric layer 3), configured to absorb an acoustic signal (see, e.g., Para. [0068], lines 10-14, “the backing layer 4 may absorb ultrasonic waves generated from the piezoelectric layer 3 and transmitted backward to thereby block ultrasonic waves from being transmitted to the back of the piezoelectric layer 3”); and 
a connection part (integrated flexible printed circuit board 20) disposed between the piezoelectric layer (3) and the absorbing layer (4) (see, e.g., Fig. 3A and Para. [0071], lines 1-4, “the piezoelectric layer 3 may be connected to the integrated flexible printed circuit board 20, and the lower part of the integrated flexible printed circuit board 20 may be connected to the upper part of the backing layer 4”), 
wherein at least one side of the connection part (20) has a shape recessed toward an inside (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the center side of the flexible printed circuit board 20 is shown to be an inwardly recessed shaped when compared to the outer edge/side of the flexible printed circuit board 20), 
wherein the connection part (20) is configured to deform partially (see, e.g., Para. [0069], lines 6-11, “the flexible printed circuit board 20 may be fabricated with a heat-resistant plastic film, such as polyester (PET) or polyimide (PI), which is a flexible material, to have flexibility allowing bending, overlapping, folding, rolling, twisting, and the like, unlike a rigid printed circuit board made of a rigid material”) so that a magnitude of an acoustic signal of a plurality of acoustic signals radiated from the piezoelectric layer (3) is different from one side of the connection part (20) to a center of the connection part (20) (see, e.g., Para. [0068-0070], where it is disclosed that the piezoelectric layer 3 generates/radiates ultrasound signals, and that the piezoelectric layer 3 is electrically coupled to the flexible printed circuit board 20, and that the flexible printed circuit board 20 is configured to deform, therefore the ultrasound signals radiated from the piezoelectric layer 3 would have different magnitudes due to the deformation of the flexible printed circuit board 20).
Park does not disclose [1] wherein the at least one side of the connection part has the shape recessed specifically in an elevation direction toward the inside; and [2] wherein the connection part is configured to deform partially specifically so that the magnitude of the acoustic signal of the plurality of acoustic signals radiated from the piezoelectric layer linearly increases or decreases, or the magnitude of the acoustic signal of the plurality of acoustic signals radiated from the piezoelectric layer increases or decreases in a curved shape from the one side of the connection part to the center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) is configured to deform partially so that a magnitude of an acoustic signal of a plurality of acoustic signals radiated from the piezoelectric layer (piezoelectric units 2) increases or decreases in a curved shape from one side of the connection part (7, 8) to a center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, and where the bottom surface of the conductive film 7 is shown to be curved, therefore the magnitude of the acoustic signal radiated by the piezoelectric units 2 could increase or decrease in a curve shape due to the deformation of the conductive film 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe of Park by including [2] wherein the connection part is configured to deform partially specifically so that the magnitude of the acoustic signal of the plurality of acoustic signals radiated from the piezoelectric layer increases or decreases in a curved shape from the one side of the connection part to the center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).
Park modified by Shimizu still does not disclose [1] wherein the at least one side of the connection part has the shape recessed specifically in an elevation direction toward the inside.
However, in the same field of endeavor of ultrasound imaging, Lee discloses (Figs. 2-6) wherein at least one side of the connection part (flexible printed circuit board 570) has a shape recessed in an elevation direction toward an inside (see, e.g., Para. [0066], lines 1-16, “Referring to FIG. 5 and FIG. 6, the middle portion 522 of the second piezoelectric layer 520 may be provided as being protruded to be fitted and engaged with a recessed shape (width in the elevation direction or thickness in the depth direction) of the middle portion 532 in the first piezoelectric layer 530… Herein, such a shape to be fitted and engaged may be set considering the thickness and the degree of bending of the flexible printed circuit board 570 interposed between the first piezoelectric layer 530 and the second piezoelectric layer 520” and Figs. 5-6, where the claimed connection part corresponds to the disclosed flexible printed circuit board 570, which is disposed below a PZT layer 520, and where the disclosed flexible printed circuit board 570 is shown to be recessed at a point in the elevation direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu by including [1] wherein the at least one side of the connection part has the shape recessed specifically in an elevation direction toward the inside, as disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of the ultrasound image, as recognized by Lee (see, e.g., Abstract, and Para. [0022-0023], [0040], and [0066-0068]). 

Regarding Claim 2, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein the connection part (integrated flexible printed circuit board 20) is configured to have a symmetrical shape with respect to a center line of the connection part (20) (see, e.g., Figs. 3A and 5, where the flexible printed circuit board 20 is shown to have center line (i.e., the center horizontal line crossing through the middle of the second electrode 22 when viewing Fig. 5), and where the flexible printed circuit board 20 is shown to be a symmetrical shape with respect to that center line).

Regarding Claim 3, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park does not disclose wherein at least the one side of the connection part is configured to have the curved shape. Park instead discloses wherein at least the one side of the connection part (integrated flexible printed circuit board 20) is configured to have a stepwise rectangular shape (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the shape of the flexible printed circuit board 20 is shown to be a stepwise rectangular shape).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein at least the one side of the connection part/flexible printed circuit board is configured to have a curved shape, instead of a stepwise rectangular shape as disclosed by Park, because this is an obvious change of shape, wherein a change in shape has been held to be a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant, as seen in MPEP 2144.04, subsection IV(B). One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known shape of the connection part/flexible printed circuit board in the form of a stepwise rectangular shape, as recognized by Park, for another shape in the form of a curved shape due to the flexibility of the connection part. The predictable result of providing a connection part that is configured to be deformed in order for the magnitude of acoustic energy radiated from the ultrasonic probe to be increased at the center and decreased at the side would be yielded. See MPEP 2144.04, subsection IV(B).
Also, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020-0023]), wherein at least the one side of the connection part (conductive film 7, conductive adhesive 8) is configured to have the curved shape (see, e.g., Para. [0022], lines 1-6, “Backing material 3 has a protrusively curved top surface… Conductive film (e.g., metal film) 7 is further formed over the entire top surface of backing material 3” and Fig. 4B, where the bottom side of the conductive film 7 that is in contact with the top surface of the backing material 3 is shown to have a curved shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein at least the one side of the connection part is configured to have the curved shape, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 5, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an outer circumferential surface of the connection part (integrated flexible printed circuit board 20) is configured to have a convex shape symmetrically (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part”, where both of the edge portions/sides of the flexible printed circuit board 20 can protrude out to have a convex shape, and where the convex shape would be symmetrical when both edge portions/sides of the flexible printed circuit board 20 are protruded out).

Regarding Claim 6, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an outer circumferential surface of the connection part (integrated flexible printed circuit board 20) is configured to have a concave shape symmetrically (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part”, where both of the edge portions/sides of the flexible printed circuit board 20 can be caved in to have a concave shape, and where the concave shape would be symmetrical when both edge portions/sides of the flexible printed circuit board 20 are caved in).

Regarding Claim 7, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein a width of the connection part (integrated flexible printed circuit board 20) is configured to have a different width from the one side of the connection part (20) to the center of the connection part (20) (see, e.g., Para. [0070], lines 9-11, “the integrated flexible printed circuit board 20 may protrude or be caved in at both edge portions of the upper part” and Fig. 4A, where one side/edge (i.e., the left side of the flexible printed circuit board when viewing the figure) of the flexible printed circuit board 20 is shown to be wider/thicker than the center side (i.e., the right side of the flexible printed circuit board 20 when viewing the figure), therefore the center/right side of the flexible printed circuit board 20 is shown to have a different width than the outer edge/left side of the flexible printed circuit board 20).

Regarding Claim 8, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park does not disclose wherein a width of the connection part is configured to linearly increase or increase in the curved shape from the one side of the connection part to the center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein a width of the connection part (conductive film 7, conductive adhesive 8) is configured to linearly increase or increase in the curved shape from the one side of the connection part (7, 8) to the center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, therefore the width is configured to increase in a curved shape horizontally when viewing the figure from the center of the conductive film 7/conductive adhesive 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein a width of the connection part is configured to linearly increase or increase in the curved shape from the one side of the connection part to the center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]). 

Regarding Claim 9, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park does not disclose wherein a width of the connection part is configured to linearly decrease or decrease in the curved shape from the one side of the connection part to the center of the connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein a width of the connection part (conductive film 7, conductive adhesive 8) is configured to linearly decrease or decrease in the curved shape from the one side of the connection part (7, 8) to the center of the connection part (7, 8) (see, e.g., Abstract, lines 9-15, “The conductive adhesive has a thickness which varies along the longitudinal direction of the piezoelectric unit, thereby causing a larger driving current to flow at the center of the piezoelectric unit in the longitudinal direction, and a smaller driving current to flow at both ends of the piezoelectric unit to suppress side lobes in generated ultrasonic waves” and Fig. 4B, where the width of the conductive film 7 and conductive adhesive 8 together is shown to be wider on the sides and more narrow in the center, therefore the width is configured to decrease in a curved shape horizontally when viewing the figure from one side to the center of the conductive film 7/conductive adhesive 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein a width of the connection part is configured to linearly decrease or decrease in the curved shape from the one side of the connection part to the center of the connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]). 

Regarding Claim 12, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an insulating layer is disposed at the connection part (integrated flexible printed circuit board 20) (see, e.g., Para. [0069], lines 1-5, “the integrated flexible printed circuit board 20 may be a single flexible printed circuit board (FPCB) that is electrically connected to the piezoelectric layer 3. The flexible printed circuit board 20 may be a circuit board fabricated by attaching a flexible copper film on a thin insulating film”).
Park does not disclose wherein the connection part comprises a plurality of connection layers, and the insulating layer is disposed specifically between the plurality of connection layers.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) comprises a plurality of connection layers (see, e.g., Para. [0023], lines 1-3, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7” and Fig. 4B, where the conductive film 7 and conductive adhesive 8 together are disposed between the piezoelectric units 2 and the backing material 3, therefore the conductive film 7 and conductive adhesive 8 together form a conductive material layer that corresponds to the claimed connection part, where the conductive material layer comprises two layers (i.e., one layer is the conductive film 7, and another layer is the conductive adhesive) that correspond to the claimed plurality of connection layers). In the case where the plurality of connection layers of Shimizu (conductive film 7, conductive adhesive 8 in Figs. 4A-4B of Shimizu) is provided within or in conjunction with the connection part of Park (integrated flexible printed circuit board 20 in Figs. 3A, 4A, and 5 of Park), then the insulating layer of Park (see, e.g., Park, Para. [0069], lines 1-5) can be disposed specifically between the connection layers of the connection part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein the connection part comprises a plurality of connection layers, and the insulating layer is disposed between the plurality of connection layers, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 13, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 1. Park further discloses (Figs. 3A, 4A, and 5) wherein an insulating layer is disposed at the connection part (integrated flexible printed circuit board 20) (see, e.g., Para. [0069], lines 1-5, “the integrated flexible printed circuit board 20 may be a single flexible printed circuit board (FPCB) that is electrically connected to the piezoelectric layer 3. The flexible printed circuit board 20 may be a circuit board fabricated by attaching a flexible copper film on a thin insulating film”).
Park does not disclose wherein the connection part comprises a first connection part and a second connection part, and the insulating layer is disposed specifically between the first connection part and the second connection part.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) an ultrasonic probe (see, e.g., Abstract and Para. [0020]), wherein the connection part (conductive film 7, conductive adhesive 8) comprises a first connection part (conductive film 7) and a second connection part (conductive adhesive 8) (see, e.g., Para. [0023], lines 1-3, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7” and Fig. 4B, where the conductive film 7 and conductive adhesive 8 together are disposed between the piezoelectric units 2 and the backing material 3, therefore the conductive film 7 and conductive adhesive 8 together form a conductive material layer that corresponds to the claimed connection part, where the conductive material layer comprises two parts (i.e., the first connection part is the conductive film 7, and the second connection part is the conductive adhesive 8)). In the case where the first and second connection parts of Shimizu (conductive film 7, conductive adhesive 8 in Figs. 4A-4B of Shimizu) are provided within or in conjunction with the connection part of Park (integrated flexible printed circuit board 20 in Figs. 3A, 4A, and 5 of Park), then the insulating layer of Park (see, e.g., Park, Para. [0069], lines 1-5) can be disposed specifically between the first and second connection parts of the connection part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein the connection part comprises a first connection part and a second connection part, and the insulating layer is disposed between the first connection part and the second connection part, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 14, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 13. Park does not disclose wherein an outer circumferential surface of the first connection part is configured to have a convex shape or a concave shape symmetrically.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) wherein an outer circumferential surface of the first connection part (conductive film 7) is configured to have a convex shape or a concave shape symmetrically (see, e.g., Para. [0022], lines 1-6, “Backing material 3 has a protrusively curved top surface… Conductive film (e.g., metal film) 7 is further formed over the entire top surface of backing material 3” and Fig. 4B, where the bottom outer circumferential surface of the conductive film 7 (corresponding to the claimed first connection part) that is in contact with the backing material 3 is shown to have a concave shape symmetrically, and where the top outer circumferential surface of the conductive film 7 that is in contact with the conductive adhesive 8 is shown to have a convex shape symmetrically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein an outer circumferential surface of the first connection part is configured to have a convex shape or a concave shape symmetrically, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Regarding Claim 15, Park modified by Shimizu and Lee discloses the ultrasonic probe of Claim 13. Park does not disclose wherein an outer circumferential surface of the second connection part is configured to have a convex shape or a concave shape symmetrically.
However, in the same field of endeavor of ultrasound imaging, Shimizu discloses (Figs. 4A-4B) wherein an outer circumferential surface of the second connection part (conductive adhesive 8) is configured to have a convex shape or a concave shape symmetrically (see, e.g., Para. [0023], lines 1-10, “Conductive adhesive 8 is interposed in a gap between the bottom surfaces of piezoelectric units 2 and the top surface of backing material 3, i.e., conductive film 7. As mentioned above, the top surface of backing material 3 is made convex to form a ridge in a central region, so that conductive film 8 has a minimum thickness at the center of strip-shaped piezoelectric unit 2 in the longitudinal direction of piezoelectric unit 2. The thickness continuously increases toward both ends of piezoelectric unit 2 in the longitudinal direction” and Fig. 4B, where the bottom outer circumferential surface of the conductive adhesive 8 (corresponding to the claimed second connection part) that is in contact with the conductive film 7 is shown to have a concave shape symmetrically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Park modified by Shimizu and Lee by including wherein an outer circumferential surface of the second connection part is configured to have a convex shape or a concave shape symmetrically, as disclosed by Shimizu. One of ordinary skill in the art would have been motivated to make this modification in order to apply a signal for driving the piezoelectric layer, and in order to cause a larger driving current to flow at the center of the piezoelectric layer along the longitudinal direction and a smaller driving current to flow at both ends of the piezoelectric layer to suppress side lobes, as recognized by Shimizu (see, e.g., Abstract and Para. [0020-0023]).

Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 03/28/2022, with respect to the objections to the specification and the claims, and to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the objections to the specification and the claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Final Rejection mailed 01/21/2022) have been withdrawn.

Applicant’s arguments, see Pages 6-8 of Remarks, filed 03/28/2022, with respect to the rejection of independent Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2017/0113250 A1, with effectively filed date 10/27/2015, hereinafter Lee).
Regarding Park (US 2015/0173714 A1) and Shimizu (US 2003/0189391 A1), Applicant argues that Shimizu does not disclose at least “wherein at least one side of the connection part has a shape recessed in an elevation direction toward an inside, wherein the connection part is configured to deform partially so that a magnitude of an acoustic signal of a plurality of acoustic signals radiated from the piezoelectric layer linearly increases or decreases, or the magnitude of the acoustic signal of the plurality of acoustic signals radiated from the piezoelectric layer increases or decreases in a curved shape from one side of the connection part to a center of the connection part" (emphasis added) of claim 1, and thus does not cure the deficiencies of Park. Specifically, Applicant argues that the conductive film 7 in FIGS. 4A and 4B of Shimizu is curved in the vertical direction, and by contrast, that the shape of the connection part 50 of the present disclosure is deformed in the horizontal direction.
Examiner agrees that Park modified by Shimizu does not disclose wherein the at least one side of the connection part has the shape recessed specifically in an elevation direction toward the inside. However, Examiner notes that Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0173714 A1) in view of Shimizu (US 2003/0189391 A1), and further in view of Lee (US 2017/0113250 A1). Examiner emphasizes that Lee discloses (Figs. 2-6) wherein at least one side of the connection part (flexible printed circuit board 570) has a shape recessed in an elevation direction toward an inside (see, e.g., Para. [0066], lines 1-16, and Figs. 5-6, where the claimed connection part corresponds to the disclosed flexible printed circuit board 570, which is disposed below a PZT layer 520, and where the disclosed flexible printed circuit board 570 is shown to be recessed at a point in the elevation direction). Therefore, the combination of Park, Shimizu, and Lee discloses each and every feature of the amended independent Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scarsella et al. (US Patent 11,231,491 B2) appears to provide a teaching that only one or some of the layers in an acoustic stack need to extend beyond the active acoustic area. For example, certain layers that are more costly, such as the PZT layer, may be limited to the active acoustic area thereby saving material cost. As seen in Figure 5 and corresponding description in the specification of Fig. 5, the layers (32d,c,b – PZT layer as well as adjacent PZT layers) are recessed inwardly. This provides a teaching of recessing inwardly a layer that is part of the acoustic stack and bonded to PZT layer in order to save material cost. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793